Citation Nr: 1547498	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  13-21 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for loss of vision.

3.  Entitlement to service connection for a stomach disorder to include gastritis.

4.  Entitlement to service connection for a deviated nasal septum.

5.  Entitlement to service connection for left pes planus.  

6.  Entitlement to service connection for right pes planus.

7.  Entitlement to service connection for a respiratory disorder to include asthma.

8.  Entitlement to service connection for a left ankle disability.

9.  Entitlement to service connection for a left hand disability.

10.  Entitlement to service connection for a left shoulder disability.

11.  Entitlement to service connection for a left elbow disability.

12.  Entitlement to service connection for a lower back disability.

13.  Entitlement to service connection for left lower extremity neuropathy.

14.  Entitlement to service connection for right lower extremity neuropathy.

15.  Entitlement to service connection for left carpal tunnel syndrome.

16.  Entitlement to service connection for right carpal tunnel syndrome.

17.  Entitlement to service connection for a right ankle disability.

18.  Entitlement to service connection for a psychiatric disability to include generalized anxiety disorder, depressive disorder, and posttraumatic stress disorder (PTSD).

19.  Entitlement to service connection for obstructive sleep apnea (OSA).

20.  Entitlement to service connection for a headaches disorder to include as related to sinusitis/rhinitis.

21.  Entitlement to service connection for a jaw disability.

22.  Entitlement to a 10 percent rating based upon multiple, noncompensable service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to May 1990, active guard reserve (AGR) from April 1991 to February 2003, and active duty from February 2003 to May 2006. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board notes that during the pendency of the Veteran's appeal, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issues involving stomach, respiratory, and psychiatric disabilities have been recharacterized as indicated on the front page of this decision.

The issue of service connection for sinusitis/rhinitis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues numbered 9 through 22 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss which is attributable to service or first manifest within one year of separation from service.

2.  The Veteran did not suffer superimposed injury to his eyes including his presbyopia and hyperopia, during service; the Veteran does not have loss of vision which is attributable to service.  

3.  The Veteran does not have a stomach disorder including gastritis which is attributable to service.  

4.  In October 1995, the Veteran underwent surgery to correct a deviated nasal septum between his periods of active service; there were no residuals of that surgery that were noted on entrance to service in May 2003; the Veteran currently has a non-deviated septum which is normal.  

5.  Left pes planus is attributable to service.  

6.  Right pes planus is attributable to service.  

7.  The Veteran does not have a respiratory disorder to include asthma which is attributable to service.  

8.  The Veteran does not have a left ankle disability which is attributable to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service and sensorineural hearing loss may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  Loss of vision was not incurred or aggravated in active service.  38 U.S.C.A. §§ 101, 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

3.  A stomach disorder including gastritis was not incurred or aggravated in active service.  38 U.S.C.A. §§ 101, 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

4.  Residuals of a deviated nasal septum was not incurred or aggravated in active service.  38 U.S.C.A. §§ 101, 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

5.  Left pes planus was incurred in active service.  38 U.S.C.A. §§ 101, 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).

6.  Right pes planus was incurred in active service.  38 U.S.C.A. §§ 101, 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

7.  A respiratory disorder to include asthma was not incurred or aggravated in active service.  38 U.S.C.A. §§ 101, 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

8.  A left ankle disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 101, 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a March 2010 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  

The Veteran's service treatment records (STRs) as well as post-service medical treatment records have been obtained and associated with the record.  In a June 5, 2014 letter, the Veteran's representative indicated that the Veteran received psychiatric inpatient treatment at a VA Hospital in Fort Gordon and the records are not part of the record; thus a remand was requested.  As noted below, the Board is remanding the issue of service connection for a psychiatric disability for those records.  However, the available STRs, which are voluminous in number, have been obtained to the extent available.  Since the Veteran was separately hospitalized at a VA facility, it is possible those records may be able to be obtained from that facility.

The Veteran was also provided with VA examinations which contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, sensorineural hearing loss will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran had AGR which means active duty or full-time National Guard duty performed by a member of a reserve component of the Army, Navy, Air Force, or Marine Corps, or full-time National Guard duty performed by a member of the National Guard, pursuant to an order to active duty or full-time National Guard duty for a period of 180 consecutive days or more for the purpose of organizing, administering, recruiting, instructing, or training the reserve components. 10 U.S.C.S. § 101(d)(6)(A).  AGR service and active duty support (ADS) programs may also constitute active duty for VA compensation purposes if the facts establish that such service was full-time and for operational or support purposes, as opposed to training. VA Adjudication Procedure Manual M21-1 (M21-1), Part III, Subpart ii, paragraph 6.2. 

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.



Bilateral Hearing Loss

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The STRs reveal that on a July 1984 audiological evaluation, puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
15
LEFT
15
10
20
10
15


On an April 1991 audiological evaluation, puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
5
5
0



On a March 1998 audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
0
LEFT
5
5
10
10
5

Following a May 2003 entrance examination, an undated examination included an audiological evaluation; at that time, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
15
20
LEFT
-5
5
15
10
15

The June 2006 discharge examination noted that loss of hearing had occurred due to many head pains.  However, audiometric findings are not of record.  

Thus, during service, the Veteran did not demonstrate bilateral hearing loss per 38 C.F.R. § 3.385.  That alone, however, is not an absolute bar a grant of service connection for any later diagnosed hearing loss.  The Court has held that, even though disabling hearing loss may not be demonstrated at time of separation from service, a Veteran may nevertheless establish his entitlement to service connection for a current hearing loss disability by having evidence that the current disability is related to his military service and not the result of intercurrent or other unrelated factors or causes.  See Hensley v. Brown, 5 Vet. App. At 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

During the one year presumptive period after service, hearing loss disability was neither manifest nor diagnosed.  

Thereafter, and in conjunction with his claim, the Veteran was afforded a VA audiological evaluation in November 2010.  At that time, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
15.
LEFT
10
10
15
15
20

The speech recognition score in each ear was 96 percent.  The examiner opined that the Veteran's hearing was clinically normal.  The examiner also noted that the inservice audiograms revealed normal hearing, bilaterally.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the VA examiner's opinion was based on review of the Veteran's record and included an examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As an audiologist, the examiner is qualified to assess the Veteran's hearing abilities and provide an opinion.  She opined that the Veteran's hearing is normal.   

The Board has considered the Veteran's own opinion that he has hearing loss.  However, as a lay person in the field of medicine, the Veteran does not have the training or expertise to render the most probative opinion on this issue, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, while the Veteran is competent to report decreased hearing ability, his opinion about "hearing loss" with regard to the Hertz decibel findings, by itself cannot support his claim, and is outweighed by the findings to the contrary by the VA examiner, a medical professional (audiologist) who considered the pertinent evidence of record and found no current disability.  See id.

The Court consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit Court, which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  

Accordingly, since the most probative evidence establishes that the Veteran has clinically normal hearing and no hearing loss under 38 C.F.R. § 3.385, service connection for bilateral hearing loss is not warranted.  The preponderance is against the Veteran's claim, and it must be denied.

Loss of Vision

The June 2006 discharge examination noted a loss of vision. 

Post-service, the Veteran was examined in October 2010.  The Veteran reported that he had experienced blurry vision for the last few months, especially at night.  He also indicated that he had occasional headaches with extensive reading.  The visual acuity uncorrected on distance vision in the right eye was 20/40 and in the left eye was 20/50.  The corrected vision in the right eye was 20/15-2 and in the left eye was 20/15-1.  The near vision uncorrected in both eyes was 20/100 which was corrected to 20/20.  The Veteran was diagnosed as having blurry vision which the examiner opined was not caused by any inservice injury, event, or trauma.  The examiner stated that the Veteran had hyperopia and presbyopia which were refractive error conditions which interfered with normal vision unless corrected.  The examiner noted that there was no clinical evidence of any injury, trauma, or disease.  

The Board notes that the Veteran has been diagnosed as having presbyopia and hyperopia.  However, neither of these findings is attributable to the Veteran's service.  Presbyopia is associated with aging.  See Dorland's Illustrated Medical Dictionary, 545, 1349 (28th ed. 1994) (noting that presbyopia is defined as hyperopia and impairment of vision due to advancing years or to old age).  For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes (including presbyopia/hyperopia) even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  In this regard, there is no competent evidence of superimposed injury in service resulting in a current disability, or evidence that any currently diagnosed refractive error is due to service.  In fact, the VA opinion concluded otherwise.  The preponderance is therefore against the Veteran's claim, and it must be denied.

Stomach Disorder to Include Gastritis

The STRs do not reflect complaints, findings, treatment, or diagnosis of a stomach disorder including gastritis.  

Post-service, in November 2010, the Veteran was afforded a VA examination.  The Veteran reported that his gastritis began in 1996 which was not during a period of active service.  No positive clinical findings were shown on examination.  The Veteran reported occasional belching and early satiety.  The examiner opined that gastritis was less likely than not related to service and noted that there were no inservice findings.  

In Ardison v. Brown, 6 Vet. App. 405 (1994), the Court essentially recognized that some diseases have an active stage; in that case, a skin disorder.  The Board accepts that gastritis may fall into this category.  To the extent that the Veteran reported that gastritis preceded his second period of active service, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In this case, there is no entry notation of any stomach disorder; thus the Veteran was sound at entry.  However, at no time during service was gastritis or a stomach disorder shown.  In fact, at no time has gastritis or a stomach disorder been shown post-service, including on the VA examination.  The VA examiner's opinion, rendered by a medical professional, is afforded significant probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached).  The VA examiner's opinion outweighs the Veteran's contentions of current disability as the VA examiner is a medical professional capable of rendering complex medical assessments.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Therefore, while gastritis may wax and wane, there is simply no evidence of clinically diagnosed pathology of record since the Veteran was discharged from service (or in service).  Service connection may not be granted unless a current disability exists.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  As such, the preponderance is against the Veteran's claim, and it must be denied.



Deviated Nasal Septum

After the Veteran's first period of active service ended in May 1990, but before his second of active service period commenced in February 2003, he  underwent septorhinoplasty in October 1996.  On entrance examination in May 2003, it was noted that the Veteran had undergone nose surgery for a deviated septum.  However, no current residuals were identified nor were the Veteran treated for any residuals.  On the June 2006 discharge examination, it was again noted that the nasal surgery had occurred and been performed at a VA hospital.  

Post-service, the Veteran was afforded a VA examination in November 2010.  There was no septal deviation on examination.  The examiner noted that there was a normal nasal septum.  

In sum, the Veteran's nasal septum was no longer deviated when he entered his second period of active service.  The prior surgery was corrective.  Thus, the Veteran was sound when he entered service and the nasal septum remained non-deviated.  On the post-service VA examination, the examiner indicated that there was no septal deviation.  The examiner indicated that the septum was normal.  The Veteran is competent to report his symptoms, but nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating and determining whether he has a deviated septum, post-surgery.  Therefore, the medical expert opinion is more probative regarding the medical questions in this case.  As such, the preponderance is against the Veteran's claim, and it must be denied.

The Board notes that to the extent that the Veteran has sinusitis/rhinitis which impair breathing, this matter was referred in the introductory portion of this decision to the AOJ for adjudication.  


Pes Planus

The STRs reveal that in April 1987, it was noted that the Veteran had pes planus.  In February 1990, it was noted that the pes planus was severe.  On an undated examination after entrance in 2003, it was noted that the Veteran had pes planus.  The June 2006 discharge examination noted abnormal feet, but noted a normal arch.  The STRs also document treatment for plantar fasciitis.

Post-service, in October 2010, the Veteran was afforded a VA examination.  The Veteran denied having any preservice condition.  During service, in about 2000, due to marches and physical training, he stated that he began to experience heel pain.  He related that he received corticosteroid injections in 1999 and 2000.  The examiner indicated that the Veteran had bilateral pes planus, but opined that it preexisted service.  The examiner stated that the Veteran has bilateral pes planus, but the examination findings did not show plantar fasciitis.  The examiner noted that the Veteran said that he had pes planus when he entered service, so it was preexisting.  Thus, the examiner relied on the Veteran's report in that regard, but in the history section, the examiner recorded that the Veteran denied any preservice condition.  

Subsequent VA records dated in June 2012 document pes planus.  

The Board notes that since there is no entrance examination noting pes planus existing prior to service, the Board finds that it was initially shown in the first period of service.  Although the examiner indicated that the Veteran told him that he had flat feet prior to service, he also indicated that the Veteran denied having any foot disorder.  Moreover, the Veteran did in fact have pes planus prior to his second period of service since it was diagnosed well before 2003, but it was diagnosed during the earlier period of service and not before all periods of service.  As noted, there is no current diagnosis of plantar fasciitis.  

Accordingly, service connection is warranted for left and right pes planus.


A Respiratory Disorder to Include Asthma

The STRs show no complaints, findings, treatment, or diagnosis of asthma.  In June 1995, the Veteran was seen for bronchitis.  In June 2003, the Veteran was seen for acute bronchitis.  On the June 2006 discharge examination, the examiner noted shortness of breath and chest pain.  However, the Veteran is service-connected for musculoskeletal chest pain which included those findings.  

Post-service, in October 2010, the Veteran was afforded a VA examination.  Pulmonary function testing was normal.  No current respiratory disability was diagnosed, including asthma.  

The Board attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included consideration of the Veteran's relevant medical history.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  See also Nieves-Rodriguez.  Although the Veteran is competent to report respiratory symptoms, his statements are less probative than the medical opinion regarding whether he currently has underlying pulmonary pathology.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative).

Since the most probative evidence establishes that there is no current respiratory diagnosis, service connection is not warranted.  

Left Ankle

The STRs reveal that in August 1998, the Veteran was diagnosed with left ankle sprain.  Post all periods of service, the October 2010 VA examination concluded that there was no current left ankle disability which was supported by negative x-ray findings.  The Board assigns this opinion great probative weight, as it was based on examination of the Veteran. The Veteran's record, and included a rationale for the conclusions.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 10 Vet. App. 279, 284 (1997).  Therefore, in the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  Therefore, service connection for a left ankle disability is not warranted.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for loss of vision is denied.  

Service connection for a stomach disorder to include gastritis is denied.

Service connection for a deviated nasal septum is denied.  

Service connection for left pes planus is granted.

Service connection for right pes planus is granted.

Service connection for a respiratory disorder to include asthma is denied.  

Service connection for a left ankle disability is denied.


REMAND

AGR Service

As noted, the Veteran had AGR service from April 1991 to February 2003.  While AGR service may constitute active duty for VA compensation purposes if the facts establish that such service was full-time and for operational or support purposes, as opposed to training, it is unclear in the record if the facts are such in this case that the Veteran's AGR service was active service or not.  See VA Adjudication Procedure Manual M21-1 (M21-1), Part III, Subpart ii, paragraph 6.2.  The issues addressed above did not hinge on that matter, so it was no prejudice to the Veteran that the Board addressed those issues.  However, the AGR service is relevant to some matters on appeal; thus the AOJ must determine the nature of that service.  

Left Hand

In October 2002, during the AGR service time period, the Veteran sustained hand trauma with a machete and underwent surgical repair for tendon damage.  On November 12, 2002, it was noted that the Veteran had a history of left hand trauma with tenorrhaphy.  He was in a short arm cast.  On entrance examination in May 2003, it was noted that the Veteran had undergone surgery for tendon damage to the left hand.  

In October 2010, the Veteran was afforded a VA examination.  The examiner noted that the Veteran had suffered hand trauma in October 2002.  X-rays at the current time revealed degenerative changes.  The examiner indicated that there was insufficient objective evidence to warrant the diagnosis of an acute or chronic  left hand disorder or residuals thereof, but then listed the varying effects of the condition on facility activities, some of which were moderately or severely impaired or prevented altogether.  The examiner opined, however, that the left hand was normal.  

Left Shoulder

During the AGR time period, a June 1999 x-ray revealed a wider right acromioclavicular (AC) joint.  A September 1999 record noted that the Veteran had chronic AC separation.  October 1999 records noted that one year before, several water tanks fell on his left shoulder.  The diagnosis was posterior subacromial bursitis.  A post-service October 2010 joints examination indicated that there were no findings suggestive of an ulnar or sensory neuropathy.  Degenerative changes were shown on x-ray.  The examiner indicated that there was insufficient objective evidence to warrant the diagnosis of an acute or chronic  left shoulder disorder or residuals thereof, but then listed the varying effects of the condition on daily activities, some of which were moderately or severely impaired or prevented altogether.  The examiner opined that the examination was not consistent with a rotator cuff tear or other conditions that would be reasonably expected to result from the Veteran's military service.  

Left Elbow

A September 2004 report diagnosed the Veteran as having peripheral neuropathy of the upper extremity.  A November 15, 2004 record noted that the Veteran had left ulnar nerve entrapment across the elbow as demonstrated on nerve conduction studies, although the EMG was normal.  January 2005 records again noted left nerve entrapment.  February and March 2005 records noted left cubital tunnel syndrome.  Post-service October 2010 joints examination indicated that there were no findings suggestive of an ulnar or sensory neuropathy.  Degenerative changes were shown on x-ray.  The examiner indicated that there was insufficient objective evidence to warrant the diagnosis of an acute or chronic  left elbow disorder or residuals thereof, but then listed the varying effects of the condition on daily activities, some of which were moderately or severely impaired or prevented altogether.  The examiner opined that the examination was not consistent with the objective physical findings that would be expected with a diagnosis of left cubital tunnel syndrome.  

Low Back and Bilateral Lower Extremity Neuropathy

Prior to service discharge, on January 31, 2006, it was noted that the Veteran had mechanical low back pain.  Post-service, in October 2010, the Veteran was afforded a VA spine examination.  On examination, it was noted that the Veteran's peripheral nerves were affected.  Degenerative disc disease was shown on x-rays.  The examiner indicated that there was insufficient objective evidence to warrant the diagnosis of an acute or chronic low back disorder or residuals thereof.  The examiner opined that the examination of the low back revealed no objective evidence of lower back impairment or disability that could have resulted from, was due to, or aggravated by service.  

Bilateral Carpal Tunnel Syndrome

Prior to service discharge, on March 14, 2006, the Veteran was diagnosed with carpal tunnel syndrome.  On a November 2010 post-service examination, the examiner concluded that the Veteran did not have carpal tunnel syndrome because the examination was normal.  However, abnormalities, such as pain and weakness were shown on examination.  

Right Ankle

In February 1986, the Veteran was seen for right ankle pain.  A right strain was ruled out.  The Veteran was given ankle supports.  In April 1992, during the AGR time period, the Veteran was treated for healing right ankle sprain.  

In October 2010, the Veteran was afforded a VA examination.  X-rays revealed a possible tiny anterior tibial osteophyte of the right ankle at the talofibular joint, but otherwise there was "no significant osteoarthritis."  The examiner indicated that there was insufficient objective evidence to warrant the diagnosis of an acute or chronic  right ankle disorder or residuals thereof, but then listed the varying effects of the condition on daily activities, some of which were moderately or severely impaired or prevented altogether.  The examiner opined, however, that the right ankle was normal.  

Orthopedic and Nerve Issues on Remand

The medical opinions are inadequate.  It was noted that the Veteran did not have the claimed disabilities, but then the opinion stated the limitations that the claimed disabilities caused.  This is inconsistent.  Moreover, x-rays showed current disabilities.  With regard to the nerve injuries, inservice nerve conduction studies showed left ulnar neuropathy and the Veteran was diagnosed with cubital tunnel syndrome.  He was also diagnosed as having carpal tunnel syndrome during service.  With regard to the peripheral neuropathy, the examiner indicated dysfunction on the low back examination, but then made a finding of no diagnosis which was inconsistent.  In light of the foregoing, current neurological testing should be completed to ensure whether there is a current diagnosis with regard to claimed neurological disabilities.  In addition, with regard to the left hand, the Veteran sustained a machete injury prior to service, and with regard to the left shoulder, he had a preexisting shoulder injury; therefore, if there is a current disability, the matter of aggravation of a preexisting disorder needs to be considered.  Due to the inadequate examinations, the Veteran should be afforded new examinations.  

Jaw Disability

The STRs revealed that in December 1986, it was noted that the Veteran had abnormal jaw operations.  The Veteran has not been afforded a VA examination on this matter.  He should therefore be examined.  

Psychiatric Disability

In a June 2014 letter, the Veteran's representative indicated that the Veteran received psychiatric inpatient treatment at a VA Hospital in Fort Gordon and those records are not part of the record; thus the representative requested a remand for those record.  The Board notes that the Veteran should initially be contacted to determine which VA facility provided the hospitalization.  

OSA

There are no inservice complaints, findings, treatment, or diagnosis of OSA.  The post-service October 2010 examination noted that the Veteran had symptoms of OSA, but no testing such as a sleep study to confirm the diagnosis.  The examiner opined that it was less likely than not that the Veteran's sleep problems were the result of the military and there was no documentation in the military medical records of sleep problems.  Subsequent VA records included a sleep study which confirmed the diagnosis of OSA.  

In August 2015 correspondence, it is argued that the Veteran has OSA as secondary to a psychiatric disability.  The Veteran's claim of service connection for a psychiatric disability, as noted, is being remanded.  As such, the secondary issue cannot be adjudicated until that matter is resolved.  In the interim, the Veteran should be afforded another VA examination because OSA has been diagnosed since the last VA examination.

Headaches

In February 1985, the Veteran complained of having a headache.  In 1994, the Veteran had a headache in conjunction with sinusitis.  On the June 2006 discharge examination, it was noted that the Veteran had "many head pains."  

In November 2010, the Veteran was afforded a VA examination.  At that time, it was noted that the Veteran reported that he would get headaches in the bilateral temporal and between the brows.  The examiner opined that current headaches were less likely as not the result of active duty sinusitis-related headaches.

The Board notes that the VA examiner did not consider the 1985 episode or the "head pain" notation on the discharge examination.  Also, the matter of whether the Veteran has sinusitis/rhinitis which may cause headaches should be considered as an intertwined issue for service connection.  Accordingly, a new VA examination to include sinus evaluation is warranted.  

Entitlement to a 10 percent Rating Based Upon Multiple, 
Noncompensable Service-Connected Disabilities

The September 2011 rating decision denied entitlement to a 10 percent rating based upon multiple, noncompensable service-connected disabilities.  The notice of disagreement included this issue.  As such, a statement of the case must be issued.  The failure to issue a statement of the case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999).  


Accordingly, the case is REMANDED for the following action:

1.  Clarify with the appropriate service department if the Veteran's AGR service was full-time and for operational or support purposes, as opposed to training, such that it is considered active service. 

2.  Send the Veteran updated VCAA notice as to the issues remaining on appeal, including secondary service connection notice for OSA, should service connection for psychiatric disability be established.  

3.  Contact the Veteran and determine which VA hospital located near Fort Gordon provided him hospitalization when he was in the military.  Then, obtain and associate with the record copies of all clinical records of the Veteran's treatment records.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current left hand, left shoulder, left elbow, low back, lower extremity neuropathy, carpal tunnel syndrome, right ankle, and jaw disabilities.  Any indicated tests, including X-rays as well as nerve conduction and EMG testing should be accomplished.  The examiner should review the record prior to examination.  The examiner should be informed that the Veteran had active service from July 1981 to May 1990, and from February 2003 to May 2006.  Per action paragraph #1, the examiner should also be informed if there was active service from April 1991 to February 2003.

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current left shoulder disability had its clinical onset during service, if arthritis was present in the post-service year period, or is related to any in-service disease, event, or injury.  The inservice medical findings should be specifically addressed.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current left elbow disability had its clinical onset during service, if arthritis was present in the post-service year period, or is related to any in-service disease, event, or injury.  The inservice medical findings should be specifically addressed.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current low back disability had its clinical onset during service, if arthritis was present in the post-service year period, or is related to any in-service disease, event, or injury.  The inservice medical findings should be specifically addressed.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current bilateral carpal tunnel syndrome had its clinical onset during service, or is related to any in-service disease, event, or injury.  The inservice medical findings should be specifically addressed.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right ankle disability had its clinical onset during service, if arthritis was present in the post-service year period, or is related to any in-service disease, event, or injury.  The inservice medical findings should be specifically addressed.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current jaw disability had its clinical onset during service, or is related to any in-service disease, event, or injury.  The inservice medical findings should be specifically addressed.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current lower extremity neuropathy disability had its clinical onset during service, or is related to any in-service disease, event, or injury.  The inservice medical findings should be specifically addressed.  

The examiner should also specifically address if the Veteran has lower extremity neuropathy (left and right) which is part and parcel of, due to, or aggravated by any current low back disability.

With regard to any current left hand disability, if the AGR service was not active duty service, and as pertains to the Veteran's last period of active duty from February 2003 to May 2006, the examiner should provide an opinion as to the following questions:

(a) Is there clear and unmistakable (obvious or manifest) evidence that the Veteran had a left hand defect, infirmity, or disorder that preexisted his military service; please identify with specificity any evidence that supports this finding.  The examiner is advised that the determination regarding inception should not be based solely on the Veteran's reported history, but should also include consideration of the clinical records and the known characteristics of any diagnosed left hand disability;

(b) If there is clear and unmistakable evidence that the Veteran had a preexisting left hand defect, infirmity, or disorder at the time of his service entrance, is there evidence that the Veteran's preexisting left hand disorder increased in severity (worsened) in service;

(c) If the preexisting left hand defect, infirmity, or disorder increased in severity in service, is there clear and unmistakable (obvious or manifest) evidence that the increase in severity during service was due to the natural progress of the left hand disorder; please identify with specificity any evidence that supports this finding;

(d) If the examiner determines that the Veteran did not have a left hand defect, infirmity, or disorder that preexisted service, is it at least as likely as not that the Veteran currently has a left hand disorder that had its onset in, or is otherwise etiologically related, to his military service.

With regard to any current right ankle disability, if the AGR service was not active duty service, and as pertains to the Veteran's last period of active duty from February 2003 to May 2006, the examiner should provide an opinion as to the following questions:

(a) Is there clear and unmistakable (obvious or manifest) evidence that the Veteran had a right ankle defect, infirmity, or disorder that preexisted his military service; please identify with specificity any evidence that supports this finding.  The examiner is advised that the determination regarding inception should not be based solely on the Veteran's reported history, but should also include consideration of the clinical records and the known characteristics of any diagnosed left hand disability;

(b) If there is clear and unmistakable evidence that the Veteran had a preexisting right ankle defect, infirmity, or disorder at the time of his service entrance, is there evidence that the Veteran's preexisting left hand disorder increased in severity (worsened) in service;

(c) If the preexisting left hand defect, infirmity, or disorder increased in severity in service, is there clear and unmistakable (obvious or manifest) evidence that the increase in severity during service was due to the natural progress of the right ankle disorder; please identify with specificity any evidence that supports this finding;

(d) If the examiner determines that the Veteran did not have a right ankle defect, infirmity, or disorder that preexisted service, is it at least as likely as not that the Veteran currently has a left hand disorder that had its onset in, or is otherwise etiologically related, to his military service.

With regard to any current left shoulder disability if the AGR service was not active duty service, and as pertains to the Veteran's last period of active duty from February 2003 to May 2006, the examiner should provide an opinion as to the following questions:

(a) Is there clear and unmistakable (obvious or manifest) evidence that the Veteran had a left shoulder defect, infirmity, or disorder that preexisted his military service; please identify with specificity any evidence that supports this finding.  The examiner is advised that the determination regarding inception should not be based solely on the Veteran's reported history, but should also include consideration of the clinical records and the known characteristics of any diagnosed left shoulder disability;

(b) If there is clear and unmistakable evidence that the Veteran had a preexisting left shoulder defect, infirmity, or disorder at the time of his service entrance, is there evidence that the Veteran's preexisting left shoulder disorder increased in severity (worsened) in service;

(c) If the preexisting left shoulder defect, infirmity, or disorder increased in severity in service, is there clear and unmistakable (obvious or manifest) evidence that the increase in severity during service was due to the natural progress of the left shoulder disorder; please identify with specificity any evidence that supports this finding;

(d) If the examiner determines that the Veteran did not have a left shoulder defect, infirmity, or disorder that preexisted service, is it at least as likely as not that the Veteran currently has left shoulder disorder that had its onset in, or is otherwise etiologically related, to his military service.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  The Veteran should be scheduled for a VA psychiatric examination to determine whether it is at least as likely as not that the Veteran has an acquired psychiatric disorder, to include generalized anxiety disorder, depressive disorder, and PTSD, which is the result of his military service.  All indicated tests and studies should be accomplished, and the examiner should provide an opinion as to whether it is at least as likely as not that any diagnosed psychiatric disorder was incurred in or is otherwise related to service.  Any psychiatric diagnosis should be in accordance with DSM-IV.  

With regard to PTSD, after reviewing the record and obtaining a history from the Veteran regarding the stressors during service, the examiner must specifically discuss whether the Veteran meets the diagnostic criteria in DSM-IV for diagnosis of PTSD.  In this regard, the examiner must indicate whether the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressors.  The examiner must also specifically state whether or not the claimed stressors are related to the Veteran's fear of hostile military activity.  If a diagnosis other than PTSD is rendered, the examiner should opine as to whether it is at least as likely as not that the identified disorder is attributable to service.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

5.  Schedule the Veteran for a sleep disorders VA examination.  All indicated tests and studies should be accomplished, and the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that OSA had its clinical onset during service, or is related to any in-service disease, event, or injury.  

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that OSA is proximately due to, or the result of psychiatric disability.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that OSA is aggravated (permanently worsened) by the Veteran's psychiatric disability.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached. 

6.  Schedule the Veteran for a VA sinus/headache examination to determine the nature and etiology of any current sinus and headache disabilities.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current headache disorder had its clinical onset during service or is related to any in-service disease, event, or injury.  With regard to the headache disorder, examiner should discuss inservice findings, noting the finding of "many head pains" on the discharge examination.  

The examiner must provide a complete rationale for all opinions expressed and conclusions reached.  

7.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

8.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

9.  The Veteran should be sent a statement of the case as to the issue of entitlement to a 10 percent rating based upon multiple, noncompensable service-connected disabilities in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  If the Veteran perfects the appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


